Case: 14-60764      Document: 00513303118         Page: 1    Date Filed: 12/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60764
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 10, 2015
CHUN LIN YANG,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 645 703


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Chinese national Chun Lin Yang petitions for review of the Board of
Immigration Appeals’ (BIA) order denying her second motion to reopen,
asserting a material change in country conditions since her asylum claim was
originally denied in 2006.         We review the BIA’s denial under a highly
deferential abuse-of-discretion standard. Gomez-Palacios v. Holder, 560 F.3d
354, 358 (5th Cir. 2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60764    Document: 00513303118     Page: 2   Date Filed: 12/10/2015


                                 No. 14-60764

      Yang contends that the BIA violated her due process rights when it failed
to “give full and fair consideration” to all of her evidence and arguments in
support of her motion. She faults the BIA for refusing to consider persuasive
authority from other circuits, and she asserts that the BIA wrongly ignored
unspecified portions of the 2013 Congressional-Executive Commission on
China Annual report she submitted. Yang urges that the BIA’s denial of due
process requires remand without further analysis of the underlying merits of
her motion.
      The BIA denied Yang’s motion to reopen both because it determined that
she had failed to show materially changed circumstances in China since her
2006 hearing and because she had failed to make a prima facie showing that
she would be subjected to torture or persecution if returned to China so as to
be eligible for relief from removal. As the Government points out, Yang fails
to brief any argument challenging the BIA’s separate, dispositive conclusion
that she failed to make a prima facie showing of eligibility for relief from
removal.   See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (stating that,
independent of whether a showing of changed circumstances has been made,
the BIA may deny a motion to reopen if it determines that the applicant “has
not established a prima facie case for the underlying relief sought.”). Yang has
thus waived any challenge to that determination. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003). Consequently, she cannot show that the BIA
abused its discretion in denying her motion to reopen. See Gomez-Palacios,
560 F.3d at 358; see also Abudu, 485 U.S. at 104-05.
      The petition for review is DENIED.




                                       2